IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                         __________________

                            No. 95-20557
                          Summary Calendar
                         __________________


EDWARD TYLER, JR.,

                                      Plaintiff-Appellant,

versus

SHIRLEY S. CHATER,
COMMISSIONER OF SOCIAL SECURITY,

                                      Defendant-Appellee.



                         - - - - - - - - - -
            Appeal from the United States District Court
                 for the Southern District of Texas
                         USDC No. 94-CV-2700
                         - - - - - - - - - -
                          February 13, 1996

Before WIENER, PARKER and DENNIS, Circuit Judges.

PER CURIAM:*

     Edward Tyler, Jr., appeals from the affirmance of the

Commissioner's decision denying disability insurance benefits

under 42 U.S.C. § 405(g).   Tyler argues that the Commissioner's

decision is not supported by substantial evidence.     We have

reviewed the record and the district court's opinion and find

that the Commissioner's decision is supported by substantial

evidence.


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
            No. 95-20557
                 -2-

AFFIRMED.